DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s remarks, filed 28 June 2022, with respect to amended claim 1 have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn. 
	In particular, as remarked by Applicant, in the reply filed 28 June 2022, Applicant amended claim 1 to include the subject matter of previously recited claim 3. Because claim 3 was objected to as containing allowable subject matter in the last office action mailed 31 March 2022, the claim is hereby allowable at least by virtue of including said previously indicated allowable subject matter and all the limitations of intervening claim 2.

Reasons for Allowance
Claims 1 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a method for operating a magnetoinductive flowmeter comprising a measuring tube consisting of a nonconductive material wherein the measurement signal is sampled repeatedly during the pause times (Mess1, Mess2) and from the detected samples a respective average value per pause time is formed, wherein the difference between the two average values is formed per period, when considered in combination with the other limitations recited in the instant claim.
More specifically, as noted in the last office action mailed 31 March 2022, while the combination of Ikumitsu and Norihiro is considered to teach a respective average value per pause time being formed for each of two pause times in a measurement signal (for the reasons described in said office action regarding the 35 U.S.C. 103(a) rejection of previously recited claim 2), there is nothing in the cited prior art of record to indicate that there would be an obvious modification to arrive at calculating (broadly considered to be equivalent to “forming” as recited in amended claim 1) a difference between the two average values per period (emphasis added).
As to claims 4-7: Each of said claims depends ultimately upon claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependency upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/RANDY W GIBSON/Primary Examiner, Art Unit 2856